In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered December 12, 1988, which sustained the .writ and directed that the respondent John Mazzitelli be discharged immediately.
Ordered that the appeal is dismissed, without costs or disbursements, as academic.
Since the respondent Mazzitelli has now been free pursuant *831to the judgment appealed from for a longer period than any asserted unexpired sentence, the issue sought to be raised by the appellant has been rendered academic (see, Matter of Green v Hammock, 70 AD2d 226; see also, People v Cavelli, 50 NY2d 919). Hooper, J. P., Lawrence, Harwood and Balletta, JJ., concur.